DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
This action is in response to claims filed on January 28th, 2021. Claims 23-43 are pending and currently under consideration for patentability. 

Double Patenting – Withdrawn
Per Applicant’s submission of Terminal Disclaimer with respect to the rejection of claims 23-43 under nonstatutory double patenting rejection, as applicant’s submission of Terminal Disclaimer approved (Please refer to Terminal disclaimer filed on January 28th, 2021). Thus the rejection is withdrawn accordingly.

Claim Rejections - 35 USC §101 – Withdrawn
With respect to claims 23-43 were fully considered and were persuasive. The rejection under 35 USC §101 of pending claims 23-43 is withdrawn (Refer to Non-Final Office action dated 11/06/2020, page 9).

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 23-43 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 23-43 is withdrawn (Refer to Non-Final Office action dated 11/06/2020, pages 8-9).

Allowable Subject Matter
Claims 23-43 are allowed. The closest prior art of record is U.S Pub. 20060143075 (“Carr”) in view of U.S Pub. 20100318407 (“Leff”). 
As per Claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of 
“generating, based in part on a historical data model, an estimated acceptance by the consumer of the contemplated promotion; 
determining a contemplated position from among the plurality of set positions within the electronic correspondence; 
determining, based in part on a previous presentation data model, a correction factor based on (1) an elapsed time, (2) a previous position, and (3) the contemplated position, wherein determining the correction factor comprises: 
determining that the contemplated promotion was previously presented to the consumer at a previous time; 
calculating the elapsed time between previously offering the promotion and offering the contemplated promotion; 
determining the previous position at which the contemplated promotion was previously presented to the consumer at the previous time”.
This combination of elements/functions/limitations would not have been obvious to one of ordinary skill in the art in light of the available prior art at the time of the invention.
Claims 24-29, 31-36, and 38-43 depend upon claims 23, 30, and 37 and have all the limitations of claims 23, 30, and 37 and would be allowable for the same reason.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAUTAM UBALE/Primary Examiner, Art Unit 3682